Name: Commission Regulation (EEC) No 1624/85 of 12 June 1985 amending Regulation (EEC) No 1380/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156/8 Official Journal of the European Communities 15. 6 . 85 COMMISSION REGULATION (EEC) No 1624/85 of 12 June 1985 amending Regulation (EEC) No 1380/85 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas, pursuant to Regulation (EEC) No 1380/85 (2), certain quantities of beef were released from interven ­ tion and were put up for sale for processing ; whereas further possible outlets for meat held by the Italian and Danish intervention agencies should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article '1 Regulation (EEC) No 1380/85 is hereby amended as follows : 1 . In the fifth indent of Article 1 ( 1 ), '5 000 tonnes' and '1 November 1983 ' are replaced by '6 600 tonnes' and '1 December 1983 ' respectively. 2 . In the seventh indent of Article 1 ( 1 ), '1 010 tonnes' is replaced by '1 600 tonnes'. 3 . The sixth and seventh indents of Annex I a) (Italia, Nederland) and the third indent of Annex I b) (Danmark) are replaced by : Italia 4 607 1 753 125,00 118,00 135,00 128,00 Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 Quarti anteriori, taglio a 5 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 225 23 120,00 113,00 130,00 123,00 Nederland Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit 500 145,00 155,00 Danmark Ungtyre, 1 . kvalitet, tyre under 2 Ã ¥r : Bryst og slag Ãvrigt kÃ ¸d forfjerdinger 700 900 170,00 230,00 180,00 240,00' Article 2 This Regulation shall enter into force on 17 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 28 . 6 . 148 , p . 24 . 0 OJ No L 136, 25 . 5 . 1985, p . 14.